Citation Nr: 1414868	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond February 20, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had honorable active service from July 1992 to January 1995.  He also served on active duty from August 1999 to February 2000; according to the DD Form 214, this service was characterized as under other than honorable conditions, but according to the April 2011 statement of the case, records from Department of Defense (DoD) reflected his second period of service was honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Atlanta Education Center.  In May 2011, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on December 7, 1994, and his basic delimiting period for receipt of Chapter 30 educational benefits expired on December 7, 2004.  

2.  The Veteran was not prevented from initiating or completing an educational program during his basic Chapter 30 delimiting period due to his own physical or mental disability.




CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond the delimiting date of December 7, 2004, have not been met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

In general, a Veteran who is eligible under the Montgomery GI Bill (MGIB) is entitled to 36 months of educational assistance, which must be used within 10 years of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  In this case, the Veteran was originally granted Chapter 30 benefits for the period of active duty from July 1992 to January 1995.  According to a July 2003 award action, he had 18 months and 17 days remaing of entitlement, and his delimiting date was January 11, 2009.  Since this is 4 years beyond the original 10-year delimiting date, it appears that he already had one extension of his delimiting date granted by July 2003.  

The Veteran was again on active duty from August 23, 1999 to February 19, 2000, although according to the DD Form 214 on file, this service was characterized as under other than honorable conditions, noted on the last award for Chapter 30 benefits before the current award, in Jdischarged from active duty on December 7, 1994, and his 10 year period of eligibility expired December 7, 2004.  There is no evidence of record that demonstrates any active duty after December 1998, nor has the Veteran made any such assertion.  

During the Veteran's 10-year period of eligibility, he received MGIB educational assistance in 1997 and 1998.  After that, he still had 21 months and 4 days remaining of his original 36 months of entitlement.  

In July 2009, the Veteran submitted an application for MGIB educational assistance for a program of education commencing in August 2009.  The claim was denied on the basis that the request for an extension of the delimiting date was not timely filed.  VA must receive a claim for an extended period of eligibility for MGIB benefits by the later of (1) one year from the date on which the veteran's original period of eligibility ended; or (2) one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  Here, the Veteran's original period of eligibility ended in December 2004, and his application was received in August 2009, significantly more than one year later.  

Moreover, the law does not permit an extension of the Veteran's delimiting date for the receipt of MGIB educational assistance, under the facts of this case.  The Veteran contends that he was unable to complete a program of education during his original period of eligibility due to the serious health condition of his wife, for whom he is the primary caregiver.  He has submitted medical evidence indicating that beginning in December 2000, she was diagnosed with breast cancer, which subsequently metastasized to the bone and lungs.  In addition, due to his wife's illness, he was the primary caretaker for their son, who is now in school, and hence, is more independent.  

An extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  38 U.S.C.A. § 3031(d)(1); 38 C.F.R. § 21.7051(a)(2).  However, it is the individual who is eligible for educational assistance (i.e., the Veteran himself) who must be prevented from pursuing a program of education, to warrant an extension on this basis.  

A recent amendment to the statute, in 2011, provides for an extension of delimiting date if the eligible individual (in this case, the Veteran) is prevented from pursuing his chosen program of education before the expiration of the 10-year period by reason of acting as the primary provider of personal care services, but this is limited, by statute, to care provided for "a veteran or member of the Armed Forces."  38 U.S.C.A. § 3031(d)(2).  The Veteran does not contend, nor does the evidence indicate, that his wife is a Veteran or member of the armed services; therefore, this recently enacted exception does not apply.  

The Board is sympathetic to the Veteran's arguments, but, unfortunately, the law does not permit an extended delimiting date in the circumstances described by the Veteran.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

The Veteran's arguments are essentially equitable in nature.  The Secretary of VA, but not the Board, has discretionary power to provide equitable relief, and the appellant is free to apply to the Secretary and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2009); see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  Authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2002) is committed to the sole discretion of the Secretary, and that the Board is without jurisdiction to consider matters which are solely committed to the Secretary's exercise of that discretion. See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

In sum, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   




ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


